Citation Nr: 0900010	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right ring finger.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for chronic vomiting. 


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from May 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  Residuals of an injury to the right ring finger were 
manifested during service and are shown to be causally or 
etiologically related to service. 

2.  A low back disorder was not manifested during service 
and is not shown to be causally or etiologically related to 
service. 

3.  A chronic vomiting disorder was not manifested during 
service and is not shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Residuals of an injury to the right ring finger were 
incurred in active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  A low back disorder was not incurred in or aggravated by 
active service.
38 U.S.C.A. §§ 1110, 1113, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Chronic vomiting was not incurred in or aggravated by 
active service.
38 U.S.C.A. §§ 1110, 1113, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Complete notice was sent to the veteran by letters dated 
March 2004 and March 2006, and the claim was readjudicated in 
an August 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, assisted the veteran in 
obtaining evidence, and provided the veteran with a VA 
examination.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.  

Service Connection

The veteran contends that his residuals of an injury to the 
right ring finger, low back disorder, and chronic vomiting 
disorder are related to active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's February 1999 induction physical examination is 
negative for complaints, treatment, or a diagnosis of an 
injury to the right ring finger, low back, or chronic 
vomiting.  His service treatment records (STRs) contain 
records of complaints and treatments for an injury to his 
right ring finger, a low back strain, and vomiting.  

Specifically, in September 2001, the veteran was treated for 
a contusion of his right ring finger.  There was no deformity 
noted and the X-ray was negative for fracture.  In December 
2001, the veteran was treated for a low back strain due to 
improper lifting.  In June 2001, the veteran was treated for 
vomiting and nausea.  In August 2001, he was treated for 
vomiting, nausea, headaches, and cold symptoms.  In May 2003, 
the veteran was treated for vomiting, nausea, and cold 
symptoms.       

The veteran's May 2003 separation physical examination is 
negative for complaints, treatment, or a diagnosis of an 
injury to the right ring finger or low back.  On separation 
examination, the examiner noted that the veteran was treated 
for gastroenteritis earlier that month, however, stated that 
the illness resolved within three days.      

The veteran underwent a VA examination in April 2008.  
Regarding his claim of a right ring finger injury, the 
veteran reported to the examiner that he sustained a crushing 
injury to the tip of his right finger is September 2001.  The 
veteran indicated that he lost his fingernail, however, that 
it grew back with some ridges in the nail.  He stated that he 
currently had full use and range of motion of all of the 
joints in his right ring finger.

On examination, the examiner noted that the veteran's right 
ring finger nail was mildly deformed with ridges in it, 
however, there was no discoloration of the nail.  The 
examiner found the veteran's neurovascular sensory to be 
intact.  He also stated that there were no obvious 
deformities of the finger joints themselves.  He noted that 
the veteran had full range of motion of the DIP, PIP, and MCP 
joints of all his fingers, specifically his right ring 
finger.  X-rays of the right ring finger were normal; 
negative for fracture or dislocation, and without evidence of 
malunion.  Upon review of the claims file, the examiner 
concluded that the veteran incurred a nail bed injury, which 
resolved with only minimal residual ridges in his nail. 

Regarding his low back disorder, the veteran reported to the 
examiner that he sustained a low back injury in December 2001 
while lifting a 500 pound trailer hitch with another Marine.  
At the time, the veteran stated that he had constant aching 
in his lower back, and that any position for prolonged 
periods of time will cause increased pain.  Occasionally, his 
back pain will cause him to awake from sleeping.  The veteran 
further contended that nothing seems to relieve his pain, 
however he denied any leg symptoms, bowel, bladder, or 
erection problems, as well as, walking limitations.  He did 
not describe other incapacitating events.  

On examination, the veteran's deep tendon reflexes are 2+ to 
the knees and ankles.  He has normal lumbar lordosis, as well 
as, normal gait.  His pelvis is level and there are no 
spasms.  There is some tenderness to palpation at L5 S1 level 
in the midline.  Motor functions are 5/5 in all of the muscle 
groups in his lower extremities.  He performs heel toes walks 
without any difficulty.  Regarding range of motion, forward 
flexion is 0 to 75 degrees, both active, passive, and against 
resistance.  He has pain returning to an upright position, 
however, no increased pain, fatigue, or incoordination with 
repetition of motion.  Extension is 0 to 20 degrees, both 
active, passive, and against resistance.  The veteran had 
pain at the endpoint, however, no increased pain, fatigue, or 
incoordination with repetitive motion.  Left and right 
rotation is 0 to 30 degrees, both active, passive, and 
against resistance.  Left and right lateral bending is 0 to 
30 degrees, both action, passive, and against resistance.  
There is no pain, fatigue, or incoordination with repetitive 
motion in either plane.  A report of the veteran's X-ray of 
the lumbar spine showed some minimal narrowing of the 
intervertebral disc spaces at L5 S1, otherwise, there was no 
evidence of recent fracture or dislocation; SI joints were 
within normal limits.  The diagnosis was early degenerative 
disc disease at L5 S1, rated minimal to mild.   

Regarding his claim of chronic vomiting, the veteran reported 
to the examiner that he could not recall when his last 
episode took place, however, he reported having intermittent 
constipation.  The veteran denied diarrhea, epigastric pain, 
heartburn, and regurgitation of food.  

On examination, the examiner noted that there were no signs 
of anemia, significant weight loss, or malnutrition, and that 
the veteran exhibited good overall health.  X-ray studies of 
the abdomen showed evidence of localized distention of the 
colon in the middle portion of the abdomen; pancreatitis 
could not be excluded.  Otherwise, there was no evidence of 
free gas or radiopaque calculus seen in the abdominal cavity, 
however there is a considerable amount of fecal materials in 
the veteran's colon.  Upon review of the claims file, the 
examiner concluded that the veteran had viral 
gastroenteritis.  

In July 2008 the VA examiner who performed the April 2008 
examination reviewed the veteran's claims file and provided 
an addendum to the April 2008 findings regarding the 
veteran's claims of low back and chronic vomiting disorders.  
Regarding the low back disorder, the examiner opined that it 
is less likely than not, that the veteran's degenerative disc 
disease is caused by or related to his service.  The examiner 
stated that the veteran's degenerative disc disease is a 
commonly occurring condition, related to body habitus, rather 
than to injury.  The examiner also stated that there was no 
evidence of chronicity.  

Regarding the veteran's April 2008 viral gastroenteritis 
diagnosis, the examiner specifically focused on the veteran's 
STR's from May 2003, when the veteran was treated for 
vomiting, nausea, and cold symptoms.  The examiner concluded 
that the veteran's April 2008 viral gastroenteritis diagnosis 
is not a chronic disability.  He noted, that generally, viral 
gastroenteritis symptoms begin for one to two days, following 
an infection with a virus that causes gastroenteritis, and 
may last for one to ten days, depending on which virus causes 
the illness.  The examiner concluded that the veteran's 
chronic vomiting is not at least as likely as not related to 
the viral gastroenteritis or viral URI that was diagnosed and 
treated in service.     

In the present case, the evidence shows that the veteran has 
residuals of an injury to the right ring finger, as the 
examiner stated in the April 2008 VA examination that the 
nail is mildly deformed with ridges in it, which is a 
residual of the injury that occurred in service.  Based on 
the foregoing, the Board finds that the preponderance of 
evidence supports a grant of service connection for the 
veteran's residuals of an injury to the right ring finger.  
All doubt has been resolved in the veteran's favor.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Regarding the low back and chronic vomiting claims, the 
preponderance of the evidence is against the claims for 
service connection.  The only competent medical evidence 
addressing the etiology of those conditions is the July 2008 
opinion offered by the VA examiner who expressly rejected a 
causal relationship between those disorders and the veteran's 
service.  Without a medical opinion linking the veteran's 
current disabilities to his service, there is no basis for 
granting service connection.  While the veteran is competent 
to describe the symptoms he has experienced, his opinion does 
not constitute competent medical evidence of causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the aforementioned, the Board concludes that 
service connection for a low back disorder and chronic 
vomiting must be denied.  As the preponderance of the 
evidence is against the veteran's claims, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49 (1990).    
   

ORDER

Service connection for residuals of an injury to the right 
ring finger is granted.

Service connection for a low back disorder is denied.

Service connection for chronic vomiting is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


